AVON PRODUCTS, INC.
2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

     1. Grant of Restricted Stock Unit Award. Pursuant to the provisions of its
2005 Stock Incentive Plan (the “Plan”), Avon Products, Inc. (the “Company”) has
awarded Elizabeth Smith (the “Grantee”) on the date hereof (the “Grant Date”)
one hundred thousand (100,000) Restricted Stock Units (the “RSUs”), representing
the right to receive in the future shares of Stock (the “Shares”). These RSUs
are subject to the terms and conditions set forth below, as well as those terms
and conditions set forth in the Plan, all of which are hereby incorporated by
this reference. All capitalized terms used in this Restricted Stock Unit Award
Agreement (this “Agreement”) shall have the meaning set forth in the Plan.

     2. Nature of RSUs; Issuance of Shares. These RSUs represent a right to
receive Shares on the Vesting Dates (as defined below) but do not represent a
current interest in the Shares. If all the terms and conditions hereof and of
the Plan are met, then the Grantee shall be issued certificates for the
respective number of Shares on the Vesting Dates. In lieu of issuance of Shares,
the Company reserves the right to instead make a cash payment to the Grantee
equal to the Fair Market Value of the Shares determined as of the Vesting Dates.

     3. Restrictions on Transfer of RSUs. These RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.

     4. Vesting of RSUs; Voting; Dividends. (a) Subject to Section 5, vesting of
the RSUs shall occur on the following dates (each such date being a “Vesting
Date”):

> (a)    33,333 RSUs will vest on the first anniversary of the Grant Date;
> (b)    33,333 RSUs will vest on the second anniversary of the Grant Date; and
> (c)    33,334 RSUs will vest on the third anniversary of the Grant Date.

For each Vesting Date, vesting is contingent upon the Grantee being employed on
such Vesting Date by the Company or its Subsidiaries.



--------------------------------------------------------------------------------





     (b) The Grantee does not have the right to vote any of the Shares or to
receive dividends on them prior to the date such Shares are to be issued to the
Grantee pursuant to the terms hereof. However, unless otherwise determined by
the Committee, the Grantee shall be entitled to “Dividend Equivalent Rights” so
that the Grantee will receive cash payments in respect of the Shares in amounts
that would otherwise be payable as dividends with respect to such number of
shares of the Stock, when and as dividends are paid.

     5. Termination of Employment. If the Grantee’s employment is terminated
other than for Cause, as defined in the Grantee’s offer letter with the Company,
dated as of November 1, 2004 (“Cause”), or other than voluntarily by the
Grantee, all 100,000 RSUs shall become vested and the number of such vested
Shares shall forthwith be issued upon such termination.

     In the event of termination of employment by reason of death, the number of
Shares to be distributable to the Grantee’s estate or designated beneficiary
forthwith upon such termination, shall be determined by multiplying the full
number of Shares by a fraction, which shall be the number of complete months of
employment from the Grant Date to the date of death, divided by thirty-six (36),
minus the number of Shares that have already vested pursuant to this Agreement.

     In the event of termination by the Company for Cause, or the Grantee’s
voluntary termination of employment, all portions of the RSUs not otherwise
vested as of the date of termination shall be forfeited.

     An unpaid/long-term leave of absence of the Grantee shall not constitute a
termination of employment of the Grantee. During an unpaid/long-term leave of
absence, the RSUs shall continue to vest as set forth in Section 4(a) of this
Agreement.

     For purposes of this Agreement, the Grantee’s employment by a Subsidiary
shall be considered terminated on the date on which the Company sells or
otherwise divests its equity interest in such Subsidiary.

     6. Non-Competition/Non-Solicitation/Non-Disclosure. The Grantee agrees
that, at any time prior to the vesting of any of the RSUs granted hereunder, and
for a period of one year after the later of the vesting of any such RSUs or the
termination of the Grantee’s employment with the Company for any reason
whatsoever (including

2



--------------------------------------------------------------------------------





Retirement or Disability), he or she shall not, without the prior written
consent of the Company, engage in any of the following activities:

     (a) The Grantee shall not directly or indirectly engage or otherwise
participate in any business which is competitive with any significant business
of the Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corporation/Alticor Inc., Gryphon Development/Limited Brands, Inc.,
L’Oréal Group/Cosmair, Inc., Mary Kay Inc., Reckitt Benckiser PLC, Revlon, Inc.,
Sara Lee Corporation, The Estée Lauder Companies Inc., The Procter & Gamble
Company, Tupperware Corporation, the Unilever Group (N.V. and PLC), or any of
their affiliates;

     (b) The Grantee shall not solicit or aid in the solicitation of any
employees of the Company or any Subsidiary to leave their employment; or

     (c) The Grantee shall not, unless compelled pursuant to an order of a court
or other body having jurisdiction over such matter, communicate or divulge any
secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.

     In the event the Company determines that the Grantee has breached any term
of this Section 6 or any non-disclosure, non-compete or non-solicitation
covenant set forth in his or her severance agreement, employment contract or any
Company policy, in addition to any other remedies the Company may have available
to it, unless otherwise determined by the Chief Executive Officer of the
Company, (i) all unvested RSUs granted hereunder shall be forfeited, (ii) if
shares of Stock have been issued to the Grantee in respect of vested RSUs
hereunder, the Grantee shall forfeit all such shares of Stock so issued to the
Grantee hereunder and (iii) if cash has been paid to the Grantee in lieu of
shares of Stock in respect of vested RSUs hereunder, the Grantee shall pay to
the Company all such cash so paid in lieu of shares of Stock to the Grantee
hereunder; provided, however, that if the Grantee no longer holds shares of
Stock issued to the Grantee hereunder, the Grantee shall

3



--------------------------------------------------------------------------------





pay to the Company in cash the Fair Market Value of any such shares of Stock on
the date such shares of Stock were issued to the Grantee hereunder.

     7. No Right to Employment, etc. (a) The execution and delivery of this
Agreement and the granting of the RSUs hereunder shall not constitute or be
evidence of any agreement or understanding, express or implied, on the part of
the Company to employ the Grantee for any specific period.

     (b) The award of the RSUs hereunder does not entitle the Grantee to any
benefit other than that specifically granted under this Agreement, nor to any
future grants or other benefits under the Plan or any similar plan. Any benefits
granted under this Agreement and the Plan are not part of the Grantee’s ordinary
compensation, and shall not be considered as part of such compensation in the
event of severance, redundancy or resignation. The Grantee understands and
accepts that the benefits granted under this Agreement and the Plan are entirely
at the grace and discretion of the Company and that the Company retains the
right to amend or terminate the Plan, and/or the Grantee’s participation
therein, at any time, at the Company’s sole discretion and without notice.

     8. Change of Capitalization. If, prior to the time the restrictions imposed
by Section 4 on the RSUs awarded hereunder lapse, the Company shall be
reorganized, or consolidated or merged with another corporation, the appropriate
amount of any stock, securities or other property exchangeable for shares of
Stock pursuant to such reorganization, consolidation or merger shall be
appropriately substituted for the Shares hereunder.

     9. Application of Laws. The granting of these RSUs and the delivery of
Shares hereunder shall be subject to all applicable laws, rules and regulations.

     10. Taxes. By accepting this grant, the Grantee hereby irrevocably elects
to satisfy any taxes required to be withheld by the Company on the date of
delivery of any Shares hereunder by authorizing the Company to withhold a
sufficient number of Shares to satisfy such tax obligation (or cash in lieu
thereof if the RSUs are to be settled in cash); provided, however, that if the
Grantee elects pursuant to the Company’s Deferred Compensation Plan to defer the
delivery of any portion of any Shares payable hereunder, the Grantee hereby
irrevocably elects to satisfy all applicable FICA and FUTA taxes due upon the
applicable Vesting Dates

4



--------------------------------------------------------------------------------





with respect to such Shares for which delivery is being deferred by delivering
cash to the Company in an amount sufficient to satisfy all such FICA and FUTA
taxes.

      IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this Agreement as of the Grant Date.

Date: July 26, 2006               AVON PRODUCTS, INC.   GRANTEE       /s/ Andrea
Jung   /s/ Elizabeth Smith

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Andrea Jung   Name: Elizabeth Smith Chief Executive Officer   Executive Vice
President,   President, North America and   Global Marketing


5

--------------------------------------------------------------------------------